             Case 1:18-cv-01467-JDP Document 23 Filed 04/29/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                 FRESNO DIVISION
10
     Cynthia Leanos,                          Case No. 1:18-cv-01467
11
12               Plaintiff,                   CORRECTED STIPULATION AND
                                              ORDER FOR THE AWARD OF
13                      v.                    ATTORNEY FEES UNDER THE EQUAL
14                                            ACCESS TO JUSTICE ACT (EAJA)
   Andrew Saul, Commissioner of               28 U.S.C. § 2412(d)
15 Social Security,
16
                Defendant.
17
          TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF
18
   THE UNITED STATES DISTRICT COURT:
19
          The Parties through their undersigned counsel, subject to the Court’s approval,
20
   stipulate that Plaintiff be awarded attorney fees in the amount of FOUR THOUSAND
21
22 AND EIGHT HUNDRED DOLLARS AND 00/100, $4,800.00 under the Equal Access
23 to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
24 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil
25 action, in accordance with 28 U.S.C. § 2412(d).
26         After the Court issues an order for EAJA fees to Plaintiff, the government will
27 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
28 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
             Case 1:18-cv-01467-JDP Document 23 Filed 04/29/20 Page 2 of 4


 1 to honor the assignment will depend on whether the fees are subject to any offset
 2 allowed under the United States Department of the Treasury’s Offset Program. After
 3 the order for EAJA fees is entered, the government will determine whether they are
 4 subject to any offset.
 5         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 6
     determines that Plaintiff does not owe a federal debt, then the government shall cause
 7
     the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
 8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
 9
     counsel, Jonathan O. Peña.
10
           This stipulation constitutes a compromise settlement of Plaintiff’s request for
11
     EAJA fees, and does not constitute an admission of liability on the part of Defendant
12
     under the EAJA. Payment of FOUR THOUSAND AND EIGHT HUNDRED
13
     DOLLARS AND 00/100, $4,800.00, in EAJA attorney fees shall constitute a complete
14
15 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
16 Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
17 action.
18         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
19 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
20 provisions of the EAJA.
21                                          Respectfully submitted,
22
23 Dated: April 20, 2020                    /s/ Jonathan O. Peña
24                                          JONATHAN O. PEÑA
                                            Attorney for Plaintiff
25
26 Dated: April 20, 2020                    McGREGOR W. SCOTT
27                                          United States Attorney
                                            DEBORAH LEE STACHEL
28
                                                -2-
     Case 1:18-cv-01467-JDP Document 23 Filed 04/29/20 Page 3 of 4


 1                              Regional Chief Counsel, Region IX
                                Social Security Administration
 2
 3                           By: _*_Gina Tomaselli
                                Gina Tomaselli
 4                              Special Assistant U.S. Attorney
 5                              Attorneys for Defendant
                                (*Permission to use electronic signature
 6                              obtained via email on April 20, 2020).
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
             Case 1:18-cv-01467-JDP Document 23 Filed 04/29/20 Page 4 of 4


 1                                          ORDER

 2
            This corrected stipulation and award for EAJA fees is approved and so ordered.
 3
     The court’s previous order awarding fees, ECF No. 22, is vacated.
 4
 5 IT IS SO ORDERED.
 6
 7 Dated:       April 28, 2020
                                               UNITED STATES MAGISTRATE JUDGE
 8
 9
     No. 204.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
